434 F.2d 67
70-2 USTC  P 9708
Lester C. and Marjorie H. PRIDGEN, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 232, Docket 35103.
United States Court of Appeals, Second Circuit.
Argued Oct. 22, 1970.Decided Nov. 18, 1970.

Lester C. and Marjorie H. Pridgen, pro se.
Wesley J. Filer, Atty., Department of Justice, Washington, D.C.  (Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks and Richard W. Perkins, Attys., Department of Justice, Washington, D.C., on the brief), for appellee.
Before MEDINA, WATERMAN and FEINBERG, Circuit Judges.
PER CURIAM:


1
We have examined with care everything submitted to us by the parties to this appeal, including the reply brief which, on October 29, 1970, we granted appellants leave to file, and we find no legal basis upon which to disturb the decision below.  There was a complete failure on the part of the taxpayers to substantiate the alleged deductions.  This record discloses no charge of fraud against the taxpayers nor any proof of fraud.  We affirm on the findings and opinion of Judge Sterrett below.  28 T.C.M. 717 (1969).  No costs.